Case: 2:16-cv-00120-GCS-EPD Doc #: 71 Filed: 08/19/19 Page: 1 of 2 PAGEID #: 724



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


PHILIP J. CHARVAT on behalf of
himself and others similarly situated,

                      Plaintiff,                            Case No. 2:14-cv-02205
                                                            JUDGE GEORGE C. SMITH
v.                                                          Magistrate Judge Deavers

NATIONAL HOLDINGS
CORPORATION d/b/a NATIONAL
SECURITIES,

                      Defendant.


PHILIP J. CHARVAT on behalf of
himself and others similarly situated,

                      Plaintiff,                            Case No. 2:16-cv-00120
                                                            JUDGE GEORGE C. SMITH
v.                                                          Magistrate Judge Deavers

SHAMPAN LAMPORT LLC,

                      Defendant.



                                            ORDER

       The final approval hearing currently scheduled in this matter for September 25, 2019 at

2:00 p.m. is hereby referred to Magistrate Judge Deavers for consideration of the Motion for

Final Approval to be filed ten days prior to the Final Approval Hearing.


               IT IS SO ORDERED.



                                                    /s/ George C. Smith
                                                    GEORGE C. SMITH, JUDGE
                                                    UNITED STATES DISTRICT COURT
Case: 2:16-cv-00120-GCS-EPD Doc #: 71 Filed: 08/19/19 Page: 2 of 2 PAGEID #: 725
